                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                  No. 5:18-CV-234-D


LAN LIN ZAORSKI,                          )
                                          )
                           Plaintiff,     )
                                          )
                  v.                      -)                   ORDER
                       (
                                          )
THE GOVERNMENT OF THE                     )
UNITEDSTATESOFAMEIDC~                     )
                                          )
                           Defendant.     )


        On February 19, 2019,the United States ("defendanf') moved to dismiss Lan Lin Zaorski's

("Zaorski") pro se complaint for lack of subject-matter jurisdiction and failure to state a claim upon

which relief can be granted [D.E. 16] and filed a memorandum in support [D.E. 17]. On March 14,

2019, Zaorski responded in opposition [D.E. 19].

        For the reasons stated in defendant's memorandum oflaw, the court GRANTS defendant's

motion to dismiss [D.E. 16] and DISMISSES the action without prejudice. The clerk shall close the

case.

        SO ORDERED. This U. day of April2019.
